DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 8, 2021 has been entered.
Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Derek Denhart on November 1, 2021.

The following amendments were discussed and agreed to by Applicant:
1) In claim 40, line 1, delete “34” and insert “1”.

Reasons for Allowance
 	The claimed invention of “a method of treating type 2 diabetes mellitus comprising administering to a subject in need thereof an effective amount of imeglimin to produce daily steady-state exposures of imeglimin (AUC24,ss) from about 20 ug-hr/mL to about 60 ug-hr/mL, wherein the subject has stage 3B or stage 4 chronic kidney disease, and wherein the amount of imeglimin is about 1000 mg to about 3000 mg per 
prediabetes, wherein the suitable biguanidine compounds for use in the subject methods include, e.g., metformin, phenformin, buformin or imeglimin) [0014]; [0023]; claim 23). Baron does not teach the specific patient population wherein the subject has stage 3B or stage 4 chronic kidney disease and wherein the steady state exposures of imeglimin (AUC24,ss) are from about 20 ug-hr/mL to about 60 ug-hr/mL. Moreover, as persuasively articulated by Applicant’s arguments and Declaration of Dr. David Moller (June 8, 2021), the teachings of Baron teach away from the instant invention. Specifically, as conveyed by Applicant:
Regarding patients with CKD, Baron discloses patients with various disorders, and mentions moderate, severe, and end stage renal impairment (Baron {[0020], [0021], [0110]), but does not select CKD stage 3B and 4, and in any case does not combine this with the other limitations of the claims. Baron discloses that the risks associated with biguanide treatment increase with the degree of renal impairment and states “Accordingly, patients having these contraindications are not currently treatable with conventional biguanide compounds.”({ [0109]). Further, Baron states that the therapeutic efficacy of metformin and other biguanide compounds “...does not require an increase in the systemic level of the metformin that presents an increased risk of lactic acidosis.”

Regarding AUC levels, all of the data in Baron depicted levels lower than the 20-60 ug-hr/mL of the present claims (see Baron table 18), and Baron further states that AUC levels lower than 15000 ng-hr/mL (15 ug-hr/mL) are preferred (Baron { [(0016]). In the Declaration {5 the
Declarant states: ’Baron is highlighting the specific use of a lower AUC range in patients with chronic kidney disease (CKD), relative to use in patients without CKD. In our claims we are specifically targeting an AUC range in CKD patients which is equivalent to the AUC range found in non CKD patients.”

Additionally, as noted in a declaration filed herewith, the FDA label for Glucophage® and Glucophage XR® (immediate release and extended release metformin) states that GLUCOPHAGE® and GLUCOPHAGE XR® are contraindicated in patients with stage 4 CKD and not recommended for initiation for patients with stage 3B CKD (Glucophage® label, pages 14 and 16). Thus, a skilled person reading 

	Moreover, Applicant persuasively argues:
In addition, the present claims are patentable over the cited art because the method provides surprising results. In our claims, the choice of imeglimin over other Baron compounds (such as metformin) is critical and shows surprising advantage, as shown by the results in rats with acute renal failure, wherein imeglimin was superior to metformin in terms of plasma lactate, acidosis [H*], and [HCOs3’] levels (application as filed, paragraphs [0114]-[0120].) Graphs demonstrating the significant difference in lactate levels for imeglimin vs metformin are shown in the Declaration (in Declaration Figures 1 and 2) in two animal models associated with increased lactic acidosis in response to metformin (acute renal failure rat and a dog model of chest surgery) for imeglimin vs metformin are shown in the Declaration in Declaration Figures 1 and 2. This data shows that imeglimin holds clear advantages over the metformin in avoiding lactic acidosis, which is of particular risk in CKD patients. In addition, data cited in the Declaration {9 indicate that imeglimin’s mode of action is distinct from metformin in several key aspects including its lack of inhibition of mitochondrial glycerol-3 phosphate dehydrogenase (a known mediator of lactic acidosis with metformin). The surprising nature of our dose range of 1000 mg to 3000 mg is that it is effective and safe in patients with moderate to severe renal impairment who are known to be at higher risk of lactic acidosis with metformin. The data in our examples show these unexpectedly positive results for human patients (Examples 2 and 3 in the application as filed). Our patient selection range of CKD stage 3B and stage 4 is only part of the range of diabetes patients mentioned in Baron, and the disclosure in Baron of differential treatment for these patients suggests lower systemic biguanide levels (Baron {[0110]), whereas in our case it is a critical part of our claim that we combine the selection of higher doses and AUCs with the selection of CKD stage 3B and 4 patients. The imeglimin AUC numbers result from our use of higher doses of imeglimin and distinguish from methods of dosing other compounds such as metformin. As the Declarant states in Declaration 9: “Whatever the mechanism, we observed that imeglimin can be safely dosed at surprisingly high AUCs in patients with CKD.”


Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 10, 13, 16, 17, 20, 24, 27, 34, 40, 44, 45, 55, 74-76, 87, 89-91 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627